t c summary opinion united_states tax_court frank franklin petitioner v commissioner of internal revenue respondent docket no 15383-99s filed date frank franklin pro_se matthew a mendizabal for respondent couvillion special_trial_judge this case was heard pursuant to sec_7463 in effect at the time the petition was filed ' the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year at issue all rule references are to the tax_court rules_of_practice and procedure respondent determined a deficiency of dollar_figure in petitioner's federal_income_tax for and an accuracy-related_penalty under sec_6662 of dollar_figure at trial respondent conceded an addition_to_tax under sec_6651 following concessions by petitioner ’ the issues remaining for decision are whether petitioner is entitled to trade_or_business expense deductions under sec_162 in excess of amounts allowed by respondent whether dollar_figure of a dollar_figure distribution received by petitioner from metropolitan life_insurance co during constituted gross_income and whether petitioner is liable for the accuracy-related_penalty under sec_6662 at trial petitioner conceded unreported income amounts of dollar_figure and dollar_figure consisting respectively of a state_income_tax refund and unemployment_compensation benefits the internal_revenue_service restructuring reform act of publaw_105_206 sec 112_stat_726 added sec_7491 which under certain circumstances places the burden_of_proof on the secretary with respect to any factual issue relevant to a taxpayer's liability for taxes in court proceedings arising in connection with examinations commencing after date respondent stated in the pretrial memorandum that the audit of petitioner's joint income_tax return for commenced with a letter dated date addressed to petitioner and his wife scheduling an appointment with them with respect to the audit of their return an appointment that neither petitioner nor his spouse honored thereafter however petitioner's spouse met with a representative for respondent and presented documentation that respondent accepted as substantiation for the expenses described hereafter in the opinion the burden_of_proof therefore has not shifted to respondent under sec_7491 since the examination commenced prior to date nor has continued some of the facts were stipulated those facts and the accompanying exhibits are so found and are incorporated herein by reference petitioner's legal residence at the time the petition was filed was taft california petitioner was engaged in a loan brokerage business wherein he arranged mortgage loan refinancing between customers and various lending institutions he conducted this activity for approximately years petitioner received commissions for his services based on varying percentages of the amount of the loans involved at the time of trial petitioner was no longer engaged in this activity petitioner and his wife freddie t franklin filed a joint federal_income_tax return for the income and expenses related to petitioner's loan brokerage business were reported on a schedule c profit or loss from business for petitioner and his spouse reported on schedule c gross_income of dollar_figure expenses of dollar_figure and a net_loss of dollar_figure in the notice_of_deficiency respondent adjusted some of the expenses as follows continued petitioner contended otherwise claimed amount amount expense on return allowed disallowed outside services s big_number s big_number dollar_figure appraisal fees big_number big_number telephone big_number big_number postage rent big_number big_number car truck expenses big_number big_number big_number totals dollar_figure dollar_figure dollar_figure no adjustments were made as to the reported gross_income or the other schedule c expenses the adjustments shown above were disallowed for lack of substantiation ’ sec_162 allows a deduction for the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying_on_a_trade_or_business an expense must be ordinary and necessary within the meaning of sec_162 308_us_488 a taxpayer is required to maintain records to establish the amount of income and deductions claimed on a return sec_6001 sec_1_6001-1 income_tax regs petitioner did not participate in the audit process due to his incarceration for a criminal infraction associated with his loan brokerage business freddie t franklin petitioner's wife presented substantiating information to respondent during the audit process that resulted in the expenses allowed shown above prior to issuance of the notice_of_deficiency mrs franklin applied for and was administratively granted relief from joint liability for the tax_year presumably under sec_6015 none of the documentation surrounding mrs franklin's relief was offered into evidence and petitioner raised no objection in this case toward the granting of relief to his spouse respondent did not issue a notice_of_deficiency to mrs franklin at trial petitioner presented no documentary_evidence to support his claim for deductions in excess of the amounts allowed by respondent petitioner argued he had records to substantiate amounts that would exceed those allowed by respondent however his records were scattered in several places and with sufficient time he could produce such records that would establish his entitlement to additional deductions the court notes that trial of this case was continued once because of petitioner's incarceration however he had been released from incarceration approximately months prior to trial of this case the court is not convinced that petitioner did not have sufficient time to prepare his case moreover as noted earlier petitioner's wife presented their business records to respondent in the audit process and based on the documentation she presented respondent allowed the expenses shown above there are circumstances however where the court is allowed to estimate the amount of an allowable deduction under what has been referred to as the cohan_rule 39_f2d_540 2d cir to apply that rule the court must find that the taxpayer is entitled to a deduction but is unable to establish the amount of the deduction on this record petitioner failed to present any evidence that would satisfy the court that the expenses he incurred were in excess of the amounts allowed by respondent moreover travel meals and entertainment_expenses as well as expenses relating to listed properties are subject_to strict substantiation requirements under sec_274 and this court is precluded from applying the cohan_rule to such expenses some of the expenses at issue in this case are subject_to the sec_274 restriction on this record the court holds that petitioner is not entitled to deductions for his schedule c expenses in amounts exceeding those allowed by respondent respondent therefore 1s sustained on this issue the second issue relates to respondent's determination that petitioner failed to include in gross_income on his return dollar_figure in payments or distributions petitioner received from metropolitan life_insurance co respondent offered into evidence an information returns master_file transcript with respect to petitioner for that transcript identifies information returns filed by payors of payments or distributions to taxpayers during a taxable_year respondent's transcript lists an information_return by metropolitan life_insurance co of new york ny and the issuance to petitioner of an irs form 1099-r distributions from pensions annuities retirement or profit-sharing_plans iras insurance contracts etc reflecting a gross distribution to petitioner during of dollar_figure of which dollar_figure was a taxable_amount and from which dollar_figure was withheld in taxes the transcript does not indicate the type of plan involved petitioner did not include the dollar_figure in gross_income on his income_tax return at trial petitioner acknowledged receiving moneys from metropolitan life_insurance co and testified that he had a life_insurance_policy with that insurer petitioner contends the distribution he received was a policy loan and therefore was not gross_income petitioner presented no documentary_evidence to establish that he had received such a loan petitioner agreed that loan proceeds from an insurance_policy generally do not constitute gross_income yet was unable to answer why his insurance_company considered dollar_figure of the distribution as a taxable_amount the court concludes that petitioner has not established that the proceeds he received from metropolitan life_insurance co during were the proceeds of a loan or that such distributions did not constitute gross_income respondent therefore is sustained on this issue in the notice_of_deficiency respondent determined that petitioner was liable for the accuracy-related_penalty under sec_6662 for negligence or intentional disregard of rules or regulations with respect to the following adjustments state_income_tax refund dollar_figure unemployment_compensation form 1099-r metropolitan life ins co big_number tax withheld by metropolitan life ins co under sec_6662 there shall be added to the tax an accuracy-related_penalty of percent of the portion of any underpayment to which sec_6662 is applicable sec_6662 provides that sec_6662 shall apply to any underpayment attributable to negligence or disregard of rules or regulations negligence includes any failure to make a reasonable attempt to comply with the provisions of the internal revenue laws and the term disregard includes any careless reckless or intentional disregard of rules or regulations sec_6662 negligence also includes any failure by the taxpayer to keep adeguate books_and_records or to substantiate items properly see sec_1_6662-3 income_tax regs however under sec_6664 the penalty is not applicable if there was reasonable_cause for the underpayment and the taxpayer acted in good_faith with respect thereto with respect to the two unreported income items the state_income_tax refund and the unemployment_compensation benefits petitioner readily admitted at trial that he knew those two items constituted income and offered no explanation why these income payments were not reported on his return respondent is even if sec_7491 were applicable in this case and the burden_of_proof would be on respondent under 116_tc_438 with respect to penalties the burden_of_proof is on the taxpayer under sec_7491 with respect to reasonable_cause substantial_authority or similar provisions sustained on the sec_6662 penalty with respect to these two items respondent did not determine that the sec_6662 a penalty was applicable to petitioner's schedule c disallowed expenses however as noted above respondent determined that the penalty was applicable to the payments petitioner received from metropolitan life_insurance co with respect to this adjustment the court notes that the payor metropolitan life_insurance co withheld dollar_figure in taxes on the taxable_portion of the distribution on petitioner's income_tax return on page of form_1040 line federal_income_tax withheld from forms w-2 and petitioner claimed a credit of dollar_figure for prepaid taxes however on the information returns master_file transcript that respondent offered into evidence the transcript reveals that petitioner's prepayments of tax through withholdings totaled dollar_figure the difference between the transcript amount and the amount petitioner claimed as a prepayment credit on his return is dollar_figure since both the tax_return and the transcript used rounded numbers it is evident to the court that while petitioner and his wife failed to report the metropolitan life_insurance co income they likewise failed to claim as a credit the taxes that had been withheld by metropolitan life_insurance co on the distributions made to petitioner therefore the court is not convinced that petitioner negligently or -- - intentionally disregarded rules or regulations in failing to report the dollar_figure in metropolitan life_insurance co payments moreover there was no underpayment_of_tax with respect to this item because the tax thereon was withheld at the source and presumably remitted by the payor to respondent sec_6664 the court therefore sustains petitioner on the sec_6662 a penalty with respect to the dollar_figure income item reviewed and adopted as the report of the small_tax_case division decision will be entered under rule
